ON APPLICATION FOR REHEARING
MOUTON, J,
A rehearing was granted in *563this case to be restricted to the question of plaintiff’s right of appeal.
The district court rendered judgment herein against defendant company, which was amended by this court, 127 So. 425,,by increasing the amount decreed below in favor of plaintiff.
The defendant company thereupon filed a motion for a rehearing alleging that this court was without jurisdiction because there was no order of appeal granted by the trial court to plaintiff, the appellant.
The record shows that an order for an appeal was granted to defendant company but which did not perfect the appeal by furnishing bond, and hence did not prosecute it in this court. On the other hand, the record shows that no order of appeal, either for a suspensive or devolutive appeal, was granted to plaintiff company which, however, furnished an appeal bond, and appeared as the only appellant here.
On the original trial in this court no motion to dismiss the appeal was filed by defendant for the want of an order of appeal to plaintiff company, this court failing to notice the lack of this sacramental requirement, heard the case, and rendered judgment increasing the amount allowed plaintiff, as hereinabove stated.
In Gibson v. Selby, 2 La. Ann. 628, our earliest cases in reference to the indispensable necessity of an order of appeal from the trial court to invest the appellate court with jurisdiction, the court used the following language:
“Consent of parties cannot dispense with the necessity of an order allowing an appeal. Per Curiam: The jurisdiction of the appellate court attaches only after a judicial order, divesting, when its terms aro complied with, the jurisdiction of the inferior tribunal.”
Obviously, if there be no such judicial order of appeal, though a bond be furnished by appellant, there is not divestiture of jurisdiction in the inferior tribunal, and consequently the jurisdiction of the appellate court does not attach.
In the case of Gagneaux v. Desonier, 104 La. 648, 29 So. 282, our jurisprudence in that question up to that time was. fully and elaborately reviewed. The doctrine announced in Gibson v. Selby, 2 La. Ann. 628, above referred-to, was fully approved, and so was a large number of adjudications to the same effect.
In this case, it is true that an appeal bond was furnished by plaintiff, but this could have no effect in sustaining the right of appeal because of the want of an order of appeal.
The correctness of this statement is made clear by the ruling of the court in McKnight v. Denouvion, 22 La. Ann. 373, in which the court said:
“We find no order of appeal in the record. The mere filing of a motion for appeal with an appeal bond, does not divest the court below of jurisdiction and invest the same in this court. The order of appeal is essential,” etc.
In this case, not only there was no order of appeal, the fact is there was no motion for such an order, but, even if such a motion had been made, and though the bond was furnished, no divestiture of jurisdiction would have taken place below, because of no order, and consequently there would be no possible investiture of jurisdiction in this, the appellate court.
Counsel for plaintiff refers us to decisions where appellees, by appearing in the appellate courts without objecting to irregularities in the order of appeal or in the *564appeal bond furnished, were held as having waived or abandoned their right to obtain dismissal in such cases.
The court in Gagneaux v. Desonier, 104 La. 648, 29 So. 282, in its review of the many decisions there cited, recognized this rule of waiver or acquiescence where the objection is directed against some irregularity or informality in the order of appeal or bond. The court, however, in that case, makes a distinction between cases where there are such defects or irregularities and the cases where there is no order of appeal. Where there is no such order, the case here, the objection is jurisdictional, and the court will on its own motion dismiss the appeal.
In the case of Untereiner v. Miller, 29 La. Ann. 435, the delay for the taking of an appeal was extended by agreement of counsel. The court held that the right to the appeal expired in one year, and that the term for appealing fixed by law could not be extended by agreement of the parties. On this subject it said:
“No consent of parties can give this court jurisdiction or enlarge its powers.”
Further it says the court will take notice of its want of jurisdiction, although the parties are willing and consent not to raise any objection.
There was no such extension of the delay to an appeal by agreement of counsel in this case, but the above case is referred to because the court in Lafayette v. Farr et al., 162 La. 385, 110 So. 624, 626, in the course of the opinion, says, in referring to Untereiner v. Miller, above cited, that “therefore the ruling in Untereiner v. Miller et al., is in accord with the settled jurisprudence that, if there is no order of appeal from the court of original jurisdiction, the appellate court has no jurisdiction over the case and must dismiss the appeal on the court’s own motion, even if the appellee waives his personal .objection to a decision of the case on its merits.”
No stronger or more emphatic language could have been used in recognition of the rule that, when there is no order of appeal, the waiver of personal objections by the appellee, or the consent of the litigants, cannot invest the appellate court with jurisdiction to try the case on the merits.
In Untereiner v. Miller, 29 La. Ann. 435, the time to appeal had expired, and the right as to it had ceased to exist. No one would hardly contend that the appellate court could in such a case have jurisdiction. That case was in Lafayette v. Farr et al., 162 La. 385, 110 So. 624, assimilated to a case where, for want of an order of appeal, the right to appeal does not exist. In such cases the appellate court has no jurisdiction whatsoever over the merits, even where the appellee waives his personal objections, as was said in Lafayette v. Farr et al., 162 La. 385, 110 So. 624, hereinabove referred to.
It therefore follows, from our analysis of the decisions which have extensively treated of this subject, we had no jurisdiction to authorize the judgment rendered increasing the allowance below, because of the total want of an order of appeal, and for that reason our judgment is null and of no effect, must be so declared, and the appeal by plaintiff be dismissed.
It is therefore ordered, adjudged, and decreed that the judgment so rendered by us be, and is hereby, declared to be null and of no effect, and that the appeal of plaintiff company in this case be, and is hereby, dis-. missed, at its cost.